                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

_________________________________

Daniel M.,                                              Case No. 18-cv-792-KMM

                     Plaintiff,

v.                                                                ORDER

Nancy Berryhill,

                 Defendant.
_________________________________

       This matter is before the Court on Plaintiff’s Counsel’s Petition for Attorney Fees
Under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. Pl.’s Mot., ECF
No. 25. Plaintiff seeks an award of $9,678.35 in attorney’s fees. In response, the
Commissioner only objects to the amount of fees requested by the plaintiff, suggesting
that plaintiff’s counsel spent an unreasonable amount of time on certain tasks so that an
appropriate award would not exceed $7,554.03 for plaintiff’s lead and local counsel
combined. Def.’s Resp., ECF No. 29.

In relevant part, the EAJA provides that:

       Except as otherwise specifically provided by statute, a court shall award to
       a prevailing party other than the United States fees and other expenses, in
       addition to any costs awarded pursuant to subsection (a), incurred by that
       party in any civil action (other than cases sounding in tort), including
       proceedings for judicial review of agency action, brought by or against the
       United States in any court having jurisdiction of that action, unless the
       court finds that the position of the United States was substantially justified
       or that special circumstances make an award unjust.
28 U.S.C. § 2412(d)(1). An application for fees and costs under the EAJA must show that
the party is a prevailing party whose net worth was less than two million dollars when the
civil action was filed and include: (1) a statement of the amount sought; (2) an itemized
statement of the time spent by the attorney on the case; (3) a statement of the rate at
which fees and other expenses have been computed; and (4) an allegation that the
Commissioner’s position is not substantially justified. 28 U.S.C. § 2412(d)(1)(B). Only
“reasonable fees and expenses” may be awarded to a prevailing party. 28 U.S.C.
§ 2412(b). The ultimate amount of an award is within the district court’s discretion.
Johnson v. Sullivan, 919 F.2d 503, 505 (8th Cir. 1990).

       The Court has reviewed the entire file, including the calculation of the appropriate
hourly rates for plaintiff’s attorneys, Karl Osterhout and Edward Olson, and the
itemization of time spent on various tasks in litigating this matter. Based on that review,
the Court finds that a moderate reduction in the fees requested by plaintiff’s attorneys is
appropriate. Specifically, the Court finds that the time claimed for reviewing the
relatively short record and conducting legal research should be reduced, so that
Mr. Osterhout should be compensated for a total of 40 hours of work (as opposed to the
45.1 hours requested). The Court disagrees with the Commissioner that a reduction of the
time spent by Mr. Olson is appropriate. Accordingly, the Court finds that the reasonable
attorney’s fee in this case is $8,656.42.

       Based on the foregoing, IT IS HEREBY ORDERED THAT:

   1. Plaintiff’s Counsel’s Petition for Attorney Fees Under the Equal Access to Justice
       Act (ECF No. 25) is GRANTED.

   2. Plaintiff is awarded $8,656.42 in reasonable attorney’s fees, subject to offset by
       any preexisting debt that plaintiff owes to the United States.

   3. The Commissioner shall pay the above-awarded fees, minus any applicable offset,
       to plaintiff by December 10, 2019.

   Let Judgment be entered accordingly.


Dated: October 10, 2019                     s/ Katherine Menendez
                                            Katherine Menendez
                                            United States Magistrate Judge
